SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

36
CA 11-00595
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, AND SCONIERS, JJ.


DANA JUHASZ, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

STEPHEN JUHASZ, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (SHARI JO REICH OF COUNSEL),
FOR DEFENDANT-APPELLANT.

HARRIS BEACH PLLC, BUFFALO (KIMBERLY A. COLAIACOVO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered June 17, 2010. The order, among other things,
denied defendant’s motion for a downward modification of child
support.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Juhasz v Juhasz ([appeal No. 2] ___ AD3d
___ [Feb. 10, 2012]).




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court